McOAKTY, J".
(after stating the facts as above).
Appellant, in his (assignment of errors, assails the conclusions of law and the decree on the ground that they are not responsive to and are not supported by the findings of fact, and that they are contrary to law. We think the assignment is without merit and should be overruled.
1 It (appears from the findings of fact above set forth that in a former action between the parties to this action a decree was entered adjudging that this appellant, who was defendant in that action, pay to respondent a certain amount of money for costs and attorney’s fees, and the further sum of twenty-five dollars per month thereafter until further ordfer of the court. On D'ecember 18, 1908, there was, under the terms of the decree in that action, due and owing from appellant to the respondent herein the sum of $941, which, under the decree, became and was a lien on the thirty acres of real estate herein mentioned. On December 5, 1908, respondent served on appellant a notice in writing notifying him that she would on the 18th day of D'ecember, 1908, move the court for an order adjudging and decreeing that the tract of land referred to be sold to pay the judgment in said action. Appellant, pursuant to this notice, appeared in court with his counsel for the purpose of taking part in the hearing of the motion. On December 18, 1908, the oral compromise agreement mentioned in the fin ding» of fact was entered into between the parties, and “the hearing of the motion . . . was by the court continued from the 18th *146day of December, 1908, to the 8th day of January, 1909.” It further appears that- “the plaintiff (appellant) in this action neglected and refused to pay the said sum of forty dollars' within two days from the 18th day of December, 1908, or at any time or at all,” and on the 8th d'ay of January, 1909, the day to which the hearing of the motion was continued, the court “made and entered its order and decree directing that the real estate upon which said judgment was a lien . . . should be sold1 in the manner provided by law ... to satisfy the judgment.” It will be observed that the hearing on the motion for an order and decree directing the sale of the land in question was, by consent of the parties, continued to a day certain and the matter held' in abeyance by the court from December 18, 1908, until January 8, 1909, to enable appellant to fulfill his part of the compromise .agreement. This he “neglected and refused” to do during the time the proceedings were thus temporarily suspended by the court. Nor did he make any offer to carry out the terms of the agreement until long after the order and decree of sale was made. Respondent, therefore, under these circumstances, there being no question raised as 'to the regularity of the proceedings, was entitled to an order' and decree of court directing that the land covered by her judgment lien be sold and that the proceeds of the sale be applied to the payment of the judgment. Moreover, to grant the relief asked for by appellant would' necessitate the setting aside, or treating as an absolute nullity, the sale made in pursuance of the order and decree mentioned. Appellant in effect concedes this, because in his prayer for relief he asks “that the sale heretofore made by the sheriff of Salt Lake County of said . . . land ... be set-aside,” etc.
2 No claim is made that the sale was irregular, or that the court was without jurisdiction to make and enter the order and decree under which it was made. In fact, all that appellant’s petition or complaint contains on this point is a recital that the sale was made in pursuance of an order and decree of the court, and in the prayer of *147tbe complaint appellant asks, as above stated', that the sale be set aside. The sale was made in pursuance of an order and decree made and entered in a cause in which the court had jurisdiction of the parties and of the subject-matter of the action. It cannot therefore be successfully assailed in a collateral proceeding. This would be so even though there were some informalities or irregularities in the proceedings leading up to and surrounding the sale. (24 Cyc. 38; 17 A. & E. Ency. L. 994, 999.) But, as we have stated, no such claim is made. A question similar to the one here involved was before the Supreme Court of Wisconsin in the case of Tallman v. McCarty, 11 Wis. 406, and that court, in a well-considered opinion, lays down what we think is the correct principle. It is there said:
“This is not a bill of revivor, but an original bill, and tbe question arises: Could tbe bank impeach the order or decree of sale in such collateral proceedings? We think not. Then only ground upon which it could do so would be by showing that it was an absolute nullity, either for want of jurisdiction of the subject-matter or the parties, or because the court had no power to make such an •order in the action. Neither of these objections exist here. . . . No order which a court is empowered, under any circumstances in the course of a proceeding over which' it has jurisdiction, to make, can be treated as a nullity merely because it was made improvi•dently, or in a manner not warranted by law, or the previous state of the case. The only question in such a case is: Had the court or tribunal the power, under any circumstances, to make the order or perform the act? If this be answered in the affirmative, then its decision upon those circumstances becomes final and conclusive, until reversed by a direct proceeding for that purpose. In the case before us it was for the circuit court to determine in the first instance when and how the authority with which it was invested to direct a sale should be exercised; and, if in so doing it committed an error, no matter how egregious, whether in the construction of a statute or'otherwise, still the order was valid until reversed upon appeal. It was a mere error or irregularity which could only be taken advantage of by appeal, but cannot be inquired into in this proceeding.”
.In Thompson v. Superior Court, 119 Cal. 538, 51 Pac. 863, it is said:
*148“While the party seeking relief may resort to his hill in equity he may (and, indeed, it is said to he the preferable practice) apply by motion to the court which has decreed the sale, and in applying to such court he may base his application upon any equitable principle of relief which would give jurisdiction to a court of equity in any other case of sale — fraud, mistake, accident, or other ground of purely equitable cognizance.”
Appellant not Laving alleged fraud or other cause which would as a matter of law vitiate the proceedings leading up to and ending in the sale, we are of the opinion that, if he thought he was entitled to have the sale set aside for any reason that would authorize the court in the exercise of its sound discretion to set it asid’e, he should by motion have applied to the court for such relief in the former proceedings.
The judgment is affirmed, with costs to respondent.
FRICK, 0. J., and STRAIIP, J., concur.